     Case 1:19-cv-00935-FB Document 5 Filed 03/22/19 Page 1 of 4 PageID #: 574



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK


HILAL K. HOMAIDAN,
on behalf of himself and
all others similarly situated,

                Plaintiff,

v.                                                         No. 19-cv-00935-FB

SALLIE MAE, INC.,
NAVIENT SOLUTIONS, LLC, and
NAVIENT CREDIT FINANCE CORPORATION,

                Defendants.


                        MOTION OF DEFENDANTS
         (A) TO CERTIFY BANKRUPTCY COURT ORDER FOR DIRECT
       APPEAL OR, IN THE ALTERNATIVE, (B) FOR LEAVE TO APPEAL
      INTERLOCUTORY ORDER AND (C) TO STAY BRIEFING SCHEDULE

        Defendants Navient Solutions, LLC, Navient Credit Finance Corporation, and

Sallie Mae, Inc. (collectively, “Defendants”), hereby move the Court (a) under

28 U.S.C. § 158(d) and Bankruptcy Rules1 8004 and 8006 for certification to the United

States Court of Appeals for the Second Circuit (the “Second Circuit”) of a direct appeal of

the Memorandum Decision and Order on the Defendants’ Motion to Dismiss the

Complaint entered in in the adversary proceeding of Homaidan v. Sallie Mae, Inc.,

No. 17-ap-1085-ess (Bankr. E.D.N.Y.) on January 31, 2019, Adv. Dkt. Nos. 103, 104

(collectively, the “Denial Order”) or, in the alternative, (b) under 28 U.S.C. § 158(a) and

Bankruptcy Rule 8004 for leave to appeal the interlocutory Denial Order to this Court,

and (c) to stay the briefing schedule set in this bankruptcy appeal.


1       “Bankruptcy Rules” as defined herein means the Federal Rules of Bankruptcy
        Procedure.
  Case 1:19-cv-00935-FB Document 5 Filed 03/22/19 Page 2 of 4 PageID #: 575



       Defendants set forth the grounds for this Motion in their contemporaneously filed

Memorandum in Support of Motion of Defendants (A) to Certify Bankruptcy Court Order

for Direct Appeal or, in the Alternative, (B) for Leave to Appeal Interlocutory Order and

(C) to Stay Briefing Schedule (the “Memorandum of Law”).

       For the reasons described in Defendants’ Memorandum of Law, Defendants

request that the Court enter the proposed order attached thereto as Exhibit B and stay the

briefing schedule pending the Court’s decision on the Motion and any subsequent

proceedings in the Second Circuit, if applicable.




                                            2
  Case 1:19-cv-00935-FB Document 5 Filed 03/22/19 Page 3 of 4 PageID #: 576



Dated: March 22, 2019                    Respectfully submitted,
       New York, New York

                                         /s/ Shawn R. Fox
                                         Shawn R. Fox
                                         McGuireWoods LLP
                                         1251 Avenue of the Americas, 20th Floor
                                         New York, New York 10020-1104
                                         Telephone: 212.548.2100
                                         Email: sfox@mcguirewoods.com

                                         —and—

                                         Thomas M. Farrell (pro hac vice)
                                         McGuireWoods LLP
                                         JPMorgan Chase Tower
                                         600 Travis Street, Suite 7500
                                         Houston, Texas 77002
                                         Telephone: 713.571.9191
                                         E-mail: tfarrell@mcguirewoods.com

                                         —and—

                                         Dion W. Hayes (pro hac vice)
                                         K. Elizabeth Sieg (pro hac vice)
                                         McGuireWoods LLP
                                         Gateway Plaza
                                         800 East Canal Street
                                         Richmond, Virginia 23219
                                         Telephone: 804.775.1000
                                         Facsimile: 804.775.1061
                                         Email: dhayes@mcguirewoods.com
                                                 bsieg@mcguirewoods.com

                                         Counsel for Defendants




                                     3
  Case 1:19-cv-00935-FB Document 5 Filed 03/22/19 Page 4 of 4 PageID #: 577



                            CERTIFICATE OF SERVICE

        I certify that on this 22nd day of March, 2019, I filed the foregoing document with
the Clerk of Court using the CM/ECF system, which will send a notification of such filing
to all counsel of record.


                                                 /s/ Shawn R. Fox




                                            4
